Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.7 Filed 01/18/21 Page 1 of 6




               EXHIBIT A
                       Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.8 Filed 01/18/21 Page 2 of 6


                                                                    STATE OF MICHIGAN

                                         IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                        DENIS MATHEWS,                                                          2020-184802-NO

                                        Plaintiff,                                       Case No:                              -NO
                                                                                                   JUDGE RAE LEE
                                                                                        HON.
11/23/20203:26 PM




                                                                                                   CHABOT
                        CAREMARK MICHIGAN SPECIALTY PHARMACY,
                        LLC,a Domestic Limited Liability Company,individually
                        and d/b/a CVS #8155

                        CAREMARK PHC,LLC,a Foreign Limited Liability Company,
                        individually and d/b/a CVS #8155

                        CVS PHARMACY,INC.,a Foreign Profit
                        Corporation, individually and d/b/a CVS #8155
Oakland County Clerk




                        WOODWARD DETROIT CVS,LLC,a Domestic
                        Limited Liability Company,individually and d/b/a CVS #8155

                        CVS,individually
                                                                                            This case has been
                                        Defendant.                                          designated as an eFiling
                                                                                            case. To review a copy of
                        LAW OFFICES OF KELMAN & FANTICH                                     the Notice of Mandatory
                        BRIAN L. FANTICH(P60935)                                            eFiling visit
Received for Filing




                        CARRA J. STOLLER(P64540)
                                                                                            w ww.oakgov.com/efiling.
                        ADAM J. GANTZ(P58558)
                        Attorneys for Plaintiff
                        30903 Northwestern Highway, Suite 270
                        Farmington Hills, MI 48334
                       (248)855-0100


                                                                         COMPLAINT

                              There is no other civil action between these parties arising out of the same transaction or occurrence as
                              alleged in this complaint pending in this court,nor has any such action been previously filed and dismissed
                              or transferred after having been assigned to ajudge,nor do I know ofany other civil actions, nor between
                              these parties, arising out ofthe same transaction or occurrence as alleged in this complaint that is ether
                              pending or was previously field and dismissed, transferred, or otherwise disposed of after having been
                              assigned to a judge in this Court.

                              NOW COMES the above-named Plaintiff,DENTS MATHEWS,by and through his attorneys,

                        LAW OFFICES OF KELMAN & FANTICH,and files this Complaint against the Defendant, and
Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.9 Filed 01/18/21 Page 3 of 6




  states as follows:

         1.      That Plaintiffis a resident ofthe City of Clinton Twp,County of Oakland,State of

  Michigan.

         2.      That Defendant CAREMARK MICHIGAN SPECIALTY PHARMACY,LLC,a

  Domestic Limited Liability Company, individually and d/b/a CVS #8155, is licensed and doing

  business as CVS located at 5529 Sashabaw Rd, City of Clarkston, County of Oakland, State of

 Michigan, with its Resident Agent The Corporation Company located at 40600 Ann Arbor Rd.,Ste.

 201,Plymouth, MI 48170.

        3.      That Defendant CAREMARK PHC,LLC,a Foreign Limited Liability Company,

 individually and d/b/a CVS #8155,is licensed and doing business as CVS located at 5529Sashabaw

 Rd, City of Clarkston, County of Oaldand, State of Michigan, with its Resident Agent The

 Corporation Company located at 40600 Ann Arbor Rd., Ste. 201,Plymouth, MI 48170.

        4.      ThatDefendant CVS PHARMACY,INC.,a Foreign Profit Corporation individually

 and d/b/a CVS #8155,is licensed and doing business as CVS located at 5529 Sashabaw Rd,City of

 Clarkston, County of Oakland, State of Michigan, with its Resident Agent The Corporation

 Company located at 40600 Ann Arbor Rd., Ste. 201,Plymouth, MI 48170.

        5.      That Defendant WOODWARD DETROIT CVS,LLC a Domestic Limited Liability

 Company individually and d/b/a CVS #8155,is licensed and doing business as CVS located at 5529

Sashabaw Rd,City ofClarkston,County ofOakland,State ofMichigan,with its Resident Agent The

Corporation Company located at 40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170,

       6.      That Defendant, CVS,individually, is licensed and doing business located at 5529

Sashabaw Rd, City of Clarkston, County of Oakland, State of Michigan.

       7.      That the amount in controversy herein exceeds the sum of Twenty-Five Thousand
Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.10 Filed 01/18/21 Page 4 of 6




 ($25,000.00) Dollars exclusive ofcosts, interest and attorney fees.

         8.      That on or about December 1,2017, the Plaintiff was a business invitee and while

  on said premises, suddenly and without warning, he slipped and fell on an unnatural accumulation

 ofblack ice on Defendant's premises due to Defendant's defective physical structure causing ice to

 form in an unnatural manner and causing Plaintiff to sustain serious and disabling injuries.

         9.      That Defendant is responsible for the active negligence of its employees under the

 doctrine ofrespondeat superior and is also liable for the injuries sustained by Plaintiff.

         10.      That Defendant under a separate and distinct duty owed to Plaintiff is responsible

 for the active negligence ofits employees and is liable to Plaintifffor the injuries sustained to him.

         1 1.   That Defendants under a separate and distinct duty owed to Plaintiffs Defendants

 negligently performed their respective obligations-duties to the detriment of Plaintiff under the

 contract causing severe and disabling injuries giving rise to tort liability.

         12.    That Defendants under a separate and distinct duty owed to Plaintiff Defendants

 through their respective active negligence created a new hazard altering the premises which posed

 an unreasonable risk of harm to the detriment ofPlaintiff causing severe and disabling injuries.

        13.     That at the time,place and location aforesaid,it was the duty ofthe Defendant,by its

 agents and employees on its behalf,to exercise reasonable care in service activities, and to keep the

 environment in a reasonably safe condition for Plaintiff and other business invitees in accordance

 with the laws ofthe State of Michigan.

        14.     That at all times relevant to the within, the Defendant owed a duty to the Plaintiffto

 remain alert and safely perform its duties and were in a position to best control and prevent the

 happening of this occurrence.

        15.     That notwithstanding Defendant's obligations and in total disregard of said duties,
    ‘J.
          Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.11 Filed 01/18/21 Page 5 of 6
•


            the Defendant breached the same by the following acts, including but not limited to:

                 a.        Failing to properly secure the area in order to prevent Plaintifffrom being injured on
                           Defendant's premises. Permitting said dangerous situation to occur in an area where
                           Plaintiff was located,although Defendant knew or,in the exercise ofreasonable care
                           and diligence, should have known ofthe potential hamds thereof;

                   b.      Permitting a dangerous condition to existon said premises and allowed and permitted
                           said premises,to remain in an unsafe condition, although Defendant knew,or in the
                           exercise of reasonable care and diligence, should have known it would injure
                           Plaintiff;

                   c.      Failing to properly train Defendant's employees and secure the area or, in the
                           alternative,to give adequate notice or warning to Plaintiffand other persons lawfully
                           on said premises ofthe hazards Defendant created although Defendant knew of or,
                           in the exercise ofreasonable care and diligence, should have known ofthe dangers
                           inherent to its actions;

                   d.     Failing to keep the area where invitees/tenants would walk in a condition fit for its
                          intended and foreseeable use.

                   e.     Failing to inspect and maintain the physical structures on Defendant's premises
                          which were defective and in turn caused Plaintiff to slip and fall.

                   16.    That in the happening ofthe incident complained of herein, Plaintiff was not guilty

           ofnegligence or comparative negligence but that,as a direct and proximate result ofthe negligence,

           gross negligence, and carelessness of the Defendant by and through its agents and/or employees,

           Plaintiff suffered severe personal injuries as follows:

                  a.      Fractured left ankle resulting in nerve damage and requiring surgery and placement
                          ofhardware; permanentscarring;diminished extension,flexion,and range ofmotion;
                          altered gait, permanent limp, inability to ambulate; injuries to his head, neck, and
                          back; injuries to his upper and lower extremities, decrease in gross and find motor
                          skills, severe shock,as well as physical pain and suffering, bleeding and permanent
                          scarring;

                  b.      The requirement of months ofintense therapy, which injury is permanent in nature;

                  c.      Severe humiliation and embarrassment, which is of an ongoing and permanent
                          nature;

                  d.      Loss offull ability to perform the normal vocational and avocational activities oflife,
                          and which prevent Plaintifffrom participating in recreational activities, which loss
Case 2:21-cv-10122-PDB-CI ECF No. 1-1, PageID.12 Filed 01/18/21 Page 6 of 6



                  is permanent;

         f.       Past, present and future hospital,medical,and pharmaceutical bills for treatment and
                  medication;

         g.       Severe,frequent and persistent pain which is ofa continuing and permanent nature.

         17.      That Defendants under a separate and distinct duty owed to Plaintiff Defendant's

 negligently directed/escorted Plaintiffto a defective area on the premises causing Plaintiffto sustain

 serious and disabling injuries.

         18. That Defendants under a separate and distinct duty failed to direct/escort Plaintiff to a

 safe hazard free area, thereby causing Plaintiff to sustain serious and disabling injuries.

        19. The Defendants through a separate and distinct theory of liability are liable to Plaintiff

 under the doctrine of res ipsa loquitur which the defendants breached violated.

       20. That Defendant's have breached their respective duties under the International Property

 Maintenance Code (2009 Edition) and Building Construction Ordinance Section 302.3, which is

 applicable under MCLA 554.139. Said statutory/code breach caused Plaintiffs severe injuries to

 his detriment.

        21.       Thatin the eventthatPlaintiffwas suffering from any other medical and/or emotional

 condition then, in that event, Plaintiff claims that those conditions were precipitated, aggravated

 and/or accelerated by reason ofthe foregoing incident herein described.

        WHEREFORE,Plaintiff prays for Judgment against the Defendant in an amount in excess

 of Twenty -Five Thousand Dollars($25,000.00)thatPlaintiff may be found to be entitled plus costs,

 interest and attorney fees so wrongfully sustained.

                                              •FF ES OF ICELMAN & FANTICH


                                                 . FANTICH(P60935)
 DATED: November 23,2020                Attorney for Plaintiff
